IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 559 MAL 2015
                                            :
                  Respondent                :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
WALTER KARL MORRIS,                         :
                                            :
                  Petitioner                :


                                       ORDER



PER CURIAM

     AND NOW, this 25th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.



     Justices Eakin and Wecht did not participate in the decision of this matter.